Citation Nr: 0738445	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-41 509A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for hearing loss in the 
left ear, based upon aggravation of a pre-existing 
disability.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1962 to 
October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the veteran's previously denied claim for service 
connection for bilateral hearing loss and denied his claim 
for service connection for PTSD.

The issues of entitlement to service connection for hearing 
loss in the right ear, and for service connection for hearing 
loss in the left ear, based upon aggravation of a pre-
existing disability, are REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for bilateral hearing 
loss was previously denied in an April 2002 rating decision.  
The veteran was notified of the decision, but failed to 
perfect an appeal.

2.  The evidence received since the April 2002 decision is 
new, in that it is not cumulative and was not previously 
considered by decision makers.  The evidence is also material 
because it raises a reasonable possibility of substantiating 
the veteran's claim.

3.  The veteran did not serve in combat while on active duty.

4.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

5.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSIONS OF LAW

1.  The April 2002 rating decision that denied the claim for 
service connection for bilateral hearing loss is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
claim for service connection for bilateral hearing loss.  
38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 
(2007).

3.  PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Service connection for bilateral hearing loss was previously 
denied in an April 2002 rating decision.  Although the RO has 
determined that new and material evidence sufficient to 
reopen the claim has not been submitted, the Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

In an April 2002 rating decision, the RO denied the veteran's 
claim for service connection for bilateral hearing loss.  A 
finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  
38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2007).  Thus, the April 2002 decision became 
final because the veteran did not file a timely appeal.

The claim for entitlement to service connection for bilateral 
hearing loss may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in October 
2002.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2007).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision consisted of the veteran's service medical records, 
post-service treatment records, and the veteran's own 
statements.  The RO found that the veteran's bilateral 
hearing loss was not incurred in or aggravated by his period 
of active service.  Accordingly, his claim was denied.  

The veteran applied to reopen his claim for service 
connection in October 2002.  The Board finds that the 
evidence received since the last final decision in April 2002 
is not cumulative of other evidence of record, relates to an 
unestablished fact, and raises a reasonable possibility of 
substantiating his claim.

Newly received evidence includes an April 2003 letter from 
the otolaryngologist who treats the veteran for bilateral 
hearing loss, in which the physician states that the veteran 
has a significant history of noise exposure in the military, 
which may be a cause of his current sensorineural hearing 
loss.  The Board finds this opinion relating the veteran's 
current sensorineural hearing loss to his period of active 
service to be evidence that is both new and material, as it 
demonstrates a nexus to service.  The opinion has been 
presumed credible for the purpose of determining whether to 
reopen the claim.  The new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.   New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the claim for 
service connection for hearing loss is reopened.  

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

The determination is based on an analysis of all the evidence 
of record and evaluation of its credibility and probative 
value.  Baldwin v. West, 13 Vet. App. 1 (1999).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); 
Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 Vet. App. 
155 (1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).

The veteran claims that while serving as a medical corpsman 
at Fort Dix, New Jersey, he was exposed to combat and non-
combat stressors that support a PTSD diagnosis.  His service 
medical records are negative for evidence of any psychiatric 
disability during service.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  VAOGCPREC 12-99 (Oct. 
18, 1999), 65 Fed. Reg. 6257(2000).

The veteran's service personnel records demonstrate that he 
served as a medical corpsman at the 4th Field Hospital at 
Fort Dix, New Jersey from March 1963 to October 1964.  He did 
not have any overseas service throughout his active service.  
His service records do not demonstrate that he received any 
awards or decorations, including any indicative of combat.  
Significantly, the veteran's assertions that he served in 
combat because he served in support of the Vietnam War are 
not persuasive, as such service does not include personal 
involvement in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  In addition, engaged in combat with the 
enemy does not apply to veterans who served in a general 
"combat area" or "combat zone" but did not themselves 
engage in combat with the enemy.  

Next, the Board has reviewed the veteran's stressors and 
finds that he does not assert that he personally engaged in 
combat with the enemy.  His account of his in-service 
stressors is, for the most part, nonspecific.  In treatment 
for PTSD and in written statements, he reported stressors 
involving treating men who had been wounded as a result of 
combat, and, on occasion, witnessing men die as a result of 
their injuries.  The veteran's primary reported stressor 
involves witnessing a patient die while the patient was 
looking at the veteran.  This occurred while the veteran was 
working as an ambulance attendant at the 4th Field Hospital 
at Fort Dix.  The veteran, however, has not been able to 
recall the name of the patient who died.

A determination as to whether a veteran engaged in combat 
with the enemy must be based upon consideration of all 
evidence of record in each case.  In many cases, no single 
item of evidence will be determinative of the issue, and it 
will be necessary to evaluate the evidence for and against 
the assertion that the veteran engaged in combat.  
Specifically, VA must assess the credibility, probative 
value, and relative weight of each relevant item of evidence 
and to apply the benefit-of-the-doubt standard if the 
evidence is in equipoise.

Because the veteran's official documentation does not support 
a finding that he engaged in combat with the enemy, and his 
own statements do not establish that he personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, his assertions of service stressors are not 
sufficient to establish the occurrence of such events, and 
instead his reported stressors must be verified.  

Post-service clinical records show that the veteran was 
diagnosed with PTSD at least as early as March 2000.  The 
evidence shows that the veteran has continued to receive 
treatment for PTSD since that time, and that he has reported 
PTSD stressors involving his work as a medical corpsman.  
Accepting that the veteran has been diagnosed with PTSD and 
that the diagnosis was based on the reported in-service 
stressors related to working as a medical corpsman, the 
remaining question before the Board is whether the veteran's 
PTSD diagnosis is based upon a verified in-service stressor.

VA was unable to verify the veteran's stressors because the 
veteran did not provide relevant information with any degree 
of specificity about the claimed stressors that is capable of 
verification.  The veteran was unable to provide the name of 
the individual whom he witnessed die while looking at the 
veteran.  Further, while the veteran's participation in 
treatment of combat-related injuries may be verified, the 
specific patients or events which led to his PTSD is not the 
type of information that can be verified.  

The veteran's service medical records do not reflect 
treatment for injuries or psychological trauma following any 
of the incidents enumerated above.  As there is no evidence 
of psychiatric treatment or complaints during service, nor 
verified in-service stressors, the Board finds that a VA 
examination is not required in this case.  The Board is 
sympathetic to the veteran's contentions.  However, because 
his PTSD diagnosis was not based upon a stressor which can be 
verified by VA, the Board is unable to grant the benefit 
sought.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
Bostain v. West, 11 Vet. App. 124 (1998); Routen v. Brown, 10 
Vet. App. 183 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not capable of opining on 
matters requiring medical knowledge).  The Board acknowledges 
that the veteran served as a medical corpsman during service, 
but finds that training is not the type that would allow the 
veteran to properly render a medical opinion regarding 
himself having a mental disorder and the causation of that 
mental disorder.

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the Board must deny the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in December 2002, March 
2003, and January 2005; a rating decision in April 2003; and 
a statement of the case in October 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the January 2005 supplemental statement of 
the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER


The claim for service connection for bilateral hearing loss 
is reopened.  To that extent only, the appeal is allowed.

Service connection for PTSD is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims for service connection for hearing loss in the 
right and left ears.

The veteran's service medical records reflect that at the 
time of his entrance into service, he was found to have 
normal hearing in the right ear, but had hearing loss in the 
left ear that met the requirements under 38 C.F.R. § 3.385 
(2007) for consideration as a disability for VA purposes.  
Accordingly, the veteran's claims for service connection for 
hearing loss will be evaluated on a direct basis for the 
right ear, but under the theory of aggravation of a pre-
existing disability for the left ear.

In this regard, VA's duty to assist includes a duty to 
provide a medical examination or obtain a medical opinion 
where it is deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Post-service 
records show that the veteran has been diagnosed with 
bilateral sensorineural hearing loss.  Post-service records 
additionally show that the veteran has reported a history of 
a childhood fever that resulted in permanent hearing loss.  
As the veteran has not yet been afforded a VA examination 
with respect to these claims, it remains unclear whether the 
veteran's current hearing loss of the right and left ears is 
related to his period of active service, including as to 
whether the pre-existing hearing loss of the left ear was 
aggravated as a result of the veteran's service.  
Accordingly, a remand for an examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
audiological examination.  The examiner 
should specifically consider service 
medical records demonstrating hearing 
loss on examination at entrance into 
service as well as records showing no 
significant hearing loss at the time of 
the examination prior to his separation 
from service.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide opinions as to 
the following questions:

a.  Did the veteran have 
sensorineural hearing loss in the 
left ear at the time of his entry 
into service?  

b.  If the veteran did have a pre-
existing left ear hearing loss at 
the time of his entry into service, 
is it as likely as not (50 percent 
probability or greater) that the 
pre-existing left ear hearing loss 
was aggravated or permanently 
worsened as a result of the 
veteran's service?  In answering 
this question, the examiner should 
specifically comment as to whether 
any worsening of the hearing loss in 
the left ear may be considered a 
permanent worsening of a pre-
existing condition as a result of 
service, or whether any worsening of 
his hearing loss in the left ear was 
a natural progression of the hearing 
loss in the left ear.

c.  Is it at least as likely as 
not (50 percent probability or 
greater) that the current 
sensorineural hearing loss of the 
right ear is causally related to 
his period of active service, 
including exposure to hazardous 
noise?

2.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case.  Allow the 
appropriate period for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


